Exhibit 10.14
LoopNet, Inc.
2010 Bonus Plan
1. Purpose
The LoopNet, Inc. 2010 Bonus Plan (the “Plan”) is intended to: (i) enhance
stockholder value by promoting strong linkages between employee contributions
and company performance; (ii) support achievement of the corporate and strategic
business objectives of LoopNet, Inc. (the “Company”); and (iii) promote
retention of participating employees.
2. Effective Date
The Plan is effective for the Company’s 2010 fiscal year beginning January 1,
2010 through December 31, 2010 (the “Plan Year”). The Plan is limited in time
and will expire automatically on December 31, 2010 (the “Expiration Date”). The
Plan also supersedes all prior bonus or commission incentive plans with respect
to the eligible employees (as set forth in Section 4) or any written or verbal
representations regarding the subject matter of the Plan.
3. Administration

(a)   The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”). The Compensation
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (i) determine which employees are eligible to participate in the
Plan, (ii) prescribe the terms and conditions of the Plan bonuses hereunder (as
further defined in Section 6 below, the “Bonuses”), (iii) determine the extent
of the achievement of the Bonuses, (iv) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(v) interpret, amend or revoke any such rules. The Company’s Chief Executive
Officer will be responsible for implementing the Plan.   (b)   All
determinations and decisions made by the Compensation Committee, the Board, and
any delegate of the Compensation Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.   (c)   The Compensation Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company.   (d)   The Company shall provide a
copy of the Plan to each Participant (as defined in Section 4 below) and will
communicate individually with each Participant regarding his or her level of
participation in the Plan.

 



--------------------------------------------------------------------------------



 



4. Eligibility
Each of the Chief Executive Officer, President and Chief Operating Officer,
Chief Financial Officer, Chief Strategy Officer and Chief Technology Officer, or
other employee designated by the Compensation Committee of the Company may be
eligible to participate in this Plan, provided he or she is designated by the
Compensation Committee as a participant and the Compensation Committee has not,
in its sole discretion, withdrawn such designation (a “Participant”) and he or
she meets all the following conditions:

(a)   is a full-time regular employee of the Company as of the last day of the
Plan Year;   (b)   has not entered into an agreement relating to termination of
his or her employment with the Company (other than an employment agreement or
offer letter, change of control agreement, or equity compensation agreement that
provides for certain benefits in connection with the Participant’s future
termination of employment); and   (c)   is not subject to disciplinary actions,
is in good standing with the Company and is not subject to a performance
improvement plan.

5. Performance Criteria
The Compensation Committee shall determine the actual amounts of Bonuses by
considering the Company’s progress toward achieving certain corporate and
strategic business objectives established for the Plan Year and the
Participant’s individual performance and contribution to the Company. Corporate
objectives may include, but shall not be limited to, revenue and earnings before
interest, taxes, depreciation, amortization and stock based compensation
(“adjusted EBITDA”), as well as progress toward achieving certain longer term
strategic corporate objectives identified by the Board. To the extent it
determines that targeting of specific corporate objectives and individual
business objectives for Participants as a whole, for groups of Participants or a
Participant individually would be desirable in supporting and guiding the
Participants and or in administering the Plan, the Compensation Committee may,
but is not required to, establish Company, unit or individual performance
objectives (each type of performance objective, a “Performance Objective”). If
the Compensation Committee determines to establish such target Performance
Objectives, Participants will be provided with a summary of the target
Performance Objectives. Subject to Section 6(d) below, achieving, exceeding or
failing to obtain any such Performance Objectives shall be taken into account in
determining the actual amounts of Bonuses.
6. Bonus Metrics

(a)   Each Participant will be eligible for payment of a Bonus equal to a
percentage of Participant’s Base Salary (as defined below) (“Bonus Percentage”).
  (b)   Base salary is the Participant’s base salary actually paid to the
Participant for the Plan Year (“Base Salary”); provided that if a Participant
has a paid leave of absence of any length during the Plan Year, the salary paid
to the Participant during such leave of absence will not be included in Base
Salary. Nothing in the Plan, or arising as a result of a Participant’s
participation in the Plan, shall prevent the Company from changing a
Participant’s Base

 



--------------------------------------------------------------------------------



 



    Salary at any time based on such factors as the Company shall in its
discretion determine appropriate.   (c)   Bonus Percentages are a target
percentage of Base Salary determined by the Compensation Committee according to
such factors as the Compensation Committee, in its sole discretion, deems
appropriate, including achievement of the Performance Objectives, if any, at
target or at a level above target, individual Participant performance for which
no Performance Objectives have been established, competitive market data and
historical Company compensation. Subject to Section 6(d) below, Bonus
Percentages for the Participants are as follows:

  •   Chief Executive Officer: Target 30% of Base Salary to 80% of Base Salary  
  •   President and Chief Operating Officer: Target 30% of Base Salary to 80% of
Base Salary     •   Chief Financial Officer: Target 30% of Base Salary to 60% of
Base Salary     •   Chief Strategy Officer and Chief Technology Officer: Target
25% of Base Salary to 50% of Base Salary     •   All other Participants: As
established by the Chief Executive Officer.

(d)   Notwithstanding the establishment of Bonus Percentages or Performance
Objectives, if any, the Compensation Committee has full and complete discretion
to determine to pay less than the full amount (including to pay zero percent) or
more than the full amount of a Bonus based on the applicable Bonus Percentage
and actual results against Performance Objectives.   (e)   Bonuses shall be
unsecured, unfunded obligations of the Company. All Bonuses shall be paid in
cash from the general assets of the Company. To the extent they have any rights
under the Plan, Participants’ rights shall be those of general unsecured
creditors of the Company.   (f)   In the event Participant’s employment with the
Company terminates for any reason prior to the last day of the Plan Year,
including without limitation as a result of a Participant’s death, his or her
participation in the Plan will cease and the Participant shall be entitled to no
payment under this Plan.

7. Timing and Form of Payment of Bonuses
Subject to the terms and conditions of the Plan, Bonuses shall be paid as soon
as practicable after completion of the Company year-end audit for the Plan Year;
provided however that any amount of Bonus earned with respect to the Plan Year
shall be paid on or before March 15, 2011.

 



--------------------------------------------------------------------------------



 



8. Plan Changes; No Entitlement
The Compensation Committee may at any time amend, suspend, or terminate the
Plan, including amending any aspect of the Bonuses and may amend the Plan so as
to ensure that no amount paid or to be paid hereunder shall be subject to the
provision of Internal Revenue Code Section 409A(a)(1)(B). Nothing in the Plan is
intended to create an entitlement to any employee for any incentive payment
hereunder.
9. General Provisions

(a)   Tax Withholding. The Company shall withhold all applicable taxes from any
Bonus, including any federal, state and local taxes.   (b)   No Effect on
Employment or Service. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate a Participant’s employment or service
at any time, with or without cause. Employment with the Company is on an at-will
basis only. The Company expressly reserves the right, which may be exercised at
any time, to terminate any individual’s employment with or without cause without
regard to the effect it might have upon him or her as a Participant under this
Plan.   (c)   Nontransferability of Awards. No award granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, or by the laws of descent and distribution. All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.   (d)   Severability. In the event any
provision of the Plan shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.   (e)   Governing Law. The Plan and all awards shall be
construed in accordance with and governed by the laws of the State of
California, but without regard to its conflict of law provisions.   (f)   Entire
Agreement. The Plan, and any resolutions of the Compensation Committee of the
Board adopting the Plan, is the entire understanding between the Company and the
employee regarding the subject matter of the Plan and supersedes all prior bonus
or commission incentive plans or any written or verbal representations regarding
the subject matter of the Plan. Participation in the Plan during the Plan Year
will not convey any entitlement to participate in this or future plans or to the
same or similar bonus benefits. Payments under the Plan are an extraordinary
item of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

 